DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application discloses and claims only subject matter disclosed in prior application and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5, 8-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US20150109192) (hereinafter Huang) in view of Kang et al. (US20170068315) (hereinafter Kang).
Regarding claim 1, Huang discloses a system, comprising: 
display visual content for viewing by a user, wherein the HMD comprises at least one camera configured to capture high-resolution images of the user's eyes and low-resolution images of the user's eyes at a frame rate of N frames per second [Figs. 2-7, 0017-0025; plurality of imaging sensors for capturing high and low resolution images at a specified rate relative to eye positioning data].
a controller comprising one or more processors configured to iteratively perform: process a high-resolution image captured by the at least one camera to track movement of the user's eyes with respect to the HMD; and process one or more low-resolution images captured by the at least one camera to track movement of the user's eyes with respect to the HMD in intervals between high-resolution frames captured by the at least one camera and processed by the controller [Figs. 2-7, 0017-0025; plurality of imaging sensors for capturing high and low resolution images at a specified rate relative to eye positioning data].
Huang discloses the limitations of claim 1.  However Huang does not explicitly disclose a head-mounted device (HMD) configured.
[0033; variety of imaging configuration for processing and displaying multi-resolution images].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Huang with the teachings of Kang as stated above.  By incorporating the teachings as such an eye tracking system that can accurately track a position of a user as a part of outputting a 3D image without deterioration in image quality is achieved (see Kang 0005, 0033).
Regarding claim 2, Huang discloses wherein the low-resolution frames are captured by binning blocks of pixels on a camera sensor [Figs. 2-3, 0024; binning the pixels to perform low resolution image sensing].
Regarding claim 3, Huang discloses wherein the low-resolution frames are captured by capturing horizontal and vertical lines of pixels on a camera sensor [Figs. 2-3, 0024; using matrices to perform low resolution image sensing].
Regarding claim 4, Huang discloses the limitations of claim 4.  However Huang does not explicitly disclose wherein the high-resolution images are processed using three-dimensional (3D) image processing techniques, and wherein the one or more low-resolution images are processed using two-dimensional (2D) image processing techniques.
Kang more explicitly discloses wherein the high-resolution images are processed using three-dimensional (3D) image processing techniques, and wherein the one or more low-resolution images are processed using two-dimensional (2D) image processing techniques [0044-0047, 0068-0078; capturing and processing images in 2D and 3D as needed].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Huang with the teachings of Kang for the same reasons as stated above.
Regarding claim 5, Huang discloses the limitations of claim 5.  However Huang does not explicitly disclose perform a three-dimensional (3D) reconstruction based on at least one 
Kang more explicitly discloses perform a three-dimensional (3D) reconstruction based on at least one high-resolution Page 40 of 45 Kowert, Hood, Munyon, Rankin & Goetzel, P.C.image captured by the at least one camera to generate 3D models of the user's eyes, wherein the 3D models indicate position of the user's eyes with respect to the at least one camera [0044-0047, 0068-0078; capturing and processing images in 2D and 3D as needed].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Huang with the teachings of Kang for the same reasons as stated above.
 
Regarding claim 8, Huang discloses wherein the controller is configured to apply eye movement information obtained by processing the low-resolution images to update a position of the user's eyes with respect to the at least one camera determined by processing the high-resolution images in the intervals between the processing of high- resolution images captured by the at least one camera [0017-0025; obtaining and updating high resolution eye information].
Regarding claim 9, Huang discloses the limitations of claim 9.  However Huang does not explicitly disclose wherein the controller is a component of the HMD.
Kang more explicitly discloses wherein the controller is a component of the HMD [0033; glasses including a plurality of sensors].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Huang with the teachings of Kang for the same reasons as stated above.

Regarding claim 10, Huang discloses wherein the HMD further comprises: at least one display screen configured to display frames containing the visual content for viewing by the user, wherein the controller is further configured to render the frames containing the visual content for display by the at least one display screen; and Page 41 of 45 Kowert, Hood, Munyon, Rankin & Goetzel, P.C.one or more light sources configured to emit light towards the user's eyes, wherein the at least one camera captures a portion of the light reflected off the user's eyes [0017-0025; displaying images including updating parameters based on detected light intensities].
Regarding claim 11, Huang discloses the limitations of claim 11.  However Huang does not explicitly disclose wherein the HMD further comprises left and right optical lenses located between the at least one display screen and the user's eyes.
Kang more explicitly discloses wherein the HMD further comprises left and right optical lenses located between the at least one display screen and the user's eyes [0033; glasses including a plurality of sensors].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Huang with the teachings of Kang for the same reasons as stated above.
Regarding claim 12, Huang discloses a method, comprising: 
performing, by a controller comprising one or more processors: processing a high-resolution image captured by at least one camera of a head-mounted device (HMD) to track movement of the user's eyes with respect to the HMD [Figs. 2-7, 0017-0025; plurality of imaging sensors for capturing high and low resolution images at a specified rate relative to eye positioning data]. 
processing one or more low-resolution images captured by the at least one camera to track movement of the user's eyes with respect to the HMD in intervals between high-resolution frames captured by the at least one camera and processed by the controller [Figs. 2-7, 0017-0025; plurality of imaging sensors for capturing high and low resolution images at a specified rate relative to eye positioning data].
Huang discloses 
Kang discloses a head-mounted device (HMD) [0033; variety of imaging configuration for processing and displaying multi-resolution images].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Huang with the teachings of Kang as stated above.  By incorporating the teachings as such an eye tracking system that can accurately track a position of a user as a part of outputting a 3D image without deterioration in image quality is achieved (see Kang 0005, 0033).
Regarding claim 13, Huang discloses wherein the low-resolution frames are captured by binning blocks of pixels on a camera sensor [Figs. 2-3, 0024; binning the pixels to perform low resolution image sensing].
Regarding claim 14, Huang discloses wherein the low-resolution frames are captured by capturing horizontal and vertical lines of pixels on a camera sensor [Figs. 2-3, 0024; using matrices to perform low resolution image sensing].
Regarding claim 15, Huang discloses the limitations of claim 15.  However Huang does not explicitly disclose wherein processing a high-resolution image comprises processing the high-resolution image using three-dimensional (3D) image processing techniques, and wherein processing one or more low-resolution images comprises processing the one or more low-resolution images using two-dimensional (2D) image processing techniques.
Kang more explicitly discloses wherein processing a high-resolution image comprises processing the high-resolution image using three-dimensional (3D) image processing techniques, and wherein processing one or more low-resolution images comprises processing the one or more low-resolution images using two-dimensional (2D) image processing techniques [0044-0047, 0068-0078; capturing and processing images in 2D and 3D as needed].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Huang with the teachings of Kang for the same reasons as stated above.
Regarding claim 16, Huang discloses the limitations of claim 16.  However Huang does not explicitly disclose perform a three- dimensional (3D) reconstruction based on at least one high-resolution image captured by the at least one camera to generate 3D models of the user's eyes, wherein the 3D models indicate position of the user's eyes with respect to the at least one camera.
Kang more explicitly discloses perform a three- dimensional (3D) reconstruction based on at least one high-resolution image captured by the at least one camera to generate 3D models of the user's eyes, wherein the 3D models indicate position of the user's eyes with respect to the at least one camera [0044-0047, 0068-0078; capturing and processing images in 2D and 3D as needed].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Huang with the teachings of Kang for the same reasons as stated above.
Regarding claim 19, Huang discloses applying eye movement information obtained by processing the low-resolution images to update a position of the user's eyes with respect to the at least one camera determined by processing the high-resolution images in the intervals between the processing of high-resolution images captured by the at least one camera [0017-0025; obtaining and updating high resolution eye information].
Regarding claim 20, Huang discloses one or more non-transitory computer-readable storage media storing program instructions that when executed on or across one or more processors cause the one or more processors to: Page 43 of 45 Kowert, Hood, Munyon, Rankin & Goetzel, P.C.process a high-resolution image captured by at least one camera of a head-mounted device (HMD) to track movement of the user's eyes with respect to the HMD [Figs. 2-7, 0017-0025; plurality of imaging sensors for capturing high and low resolution images at a specified rate relative to eye positioning data]. 
process one or more low-resolution images captured by the at least one camera to track movement of the user's eyes with respect to the HMD in intervals between high-resolution frames captured by the at least one camera and processed by the controller [Figs. 2-7, 0017-0025; plurality of imaging sensors for capturing high and low resolution images at a specified rate relative to eye positioning data].
Huang discloses the limitations of claim 20.  However Huang does not explicitly disclose a head-mounted device (HMD).
Kang discloses a head-mounted device (HMD) [0033; variety of imaging configuration for processing and displaying multi-resolution images].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Huang with the teachings of Kang as stated above.  By incorporating the teachings as such an eye tracking system that can accurately track a position of a user as a part of outputting a 3D image without deterioration in image quality is achieved (see Kang 0005, 0033).

Allowable Subject Matter
Claim 6-7 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Huang in view of Kang, nor any prior arts of record explicitly disclose signaling the at least one camera to switch to low-resolution mode; and processing one or more subsequent low-resolution images captured by the at least one camera to track relative movement of the user's eyes with respect to the HMD, when taken in the environment of the independent claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALHA M NAWAZ whose telephone number is (571)270-5439.  The examiner can normally be reached on Flex, M-R 6:30am-3:30pm; F 8:30am-12:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe G Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TALHA M NAWAZ/Primary Examiner, Art Unit 2483